The motions for rehearing are overruled.
CURETON, C. J., dissents in part.
Addenda.
(1) The first-amended original petition filed by John Monroe on February 28, 1911, in a statutory form of trespass to try title in said cause No. 854; said amended petition being as follows:
*573“In the District Court of Pecos County, Texas, February Term A. D. 1911.
“John Monroe vs. T. F. Hickox, No. 854. “To the Honorable District Court of Said County:
“Now comes John Monroe who resides in Pecos County, Texas, hereinafter called plaintiff, and leave of the Court having first been had and obtained, files this his first amended original petition and complains of T. F. Iliek-ox, hereinafter styled defendant, and for cause of action, plaintiff represents to the Court that on or about the 21st day of April A. D. 1909, he was lawfully seized and possessed of the following described land and premises, situated in the County of Pecos, State of Texas, holding and claiming the same in fee simple, to-wit:
“1st. All of Section No. 104, Block 194, T. C. Ry. Co. original grantees, situated in Pecos County, Texas.
“2nd. All of Section No. 103, Block 194, T. C. Ry. Co. original grantee situated in Pecos County, Texas, described as follows:
“Beginning at a stake and mound at the N. E. Cor. of Sur. No. 102, Blk. 194, T. C. R. R. Co., Cert. 2302, for the N. W. Cor. of this survey.
“Thence east 1900 vrs. to a stake and mound for the N. E. Cor. of this survey.
“Thence South 1209 vrs. to a stk. and md. for the S. E. cor. of this survey.
“Thence West 1900 vrs. to a stk. and md. for the S. W. Cor. of this survey.
“Thence North 1209 vrs. to the place of beginning, and said Section No. 104, Block No. 194, T. C. Ry. Co. is described by metes and bounds as follows, to-wit:
“Beginning at a stake and mound at the N. E. Cor. of Survey No. 103, Block No. 194, for the N. W. Cor. of this survey.
“Thence East 1900 vrs. to stake and mound for N. E. Cor. of this survey.
“Thence South 1209 vrs. to stake and mound for S. E. Cor. of this survey; thence West 1900 vrs. to stake and mound for S. W. Cor. of this survey; thence North 1209 vrs. to the place of beginning.
“That on the day and year last aforesaid, defendant unlawfully entered upon the premises and ejected plaintiff therefrom and unlawfully withholds from him the possession thereof to his damage in the sum of $2,000.00. That the reasonable rental value of said land and premises is $100.00 per annum; that on the date that defendant entered upon plaintiff’s said land, plaintiff had on same a wire fence composed of wire nailed on the posts set in the ground, that defendant has, since said date, broke, tore down and destroyed plaintiff’s said fence and the posts and wire composing the same, to the plaintiff’s damage in the sum of $100.00.
“Therefore, plaintiff prays judgment of the court that inasmuch as the defendant has been duly cited to appear and answer this petition, that plaintiff have judgment for' the title and possession of said lands and premises above described, and that writ of restitution issue, and for his rents, damages and costs of this suit, and for such other relief, special and general, in law and in equity that he may. be justly entitled to, etc.”
(2) The judgment rendered and entered in the minutes of the district court of Pecos county in said cause No. 854, as follows:
“In' the District Court of Pecos County, Texas, Feb. Term 1911.
“John Monroe vs. T. F. Hickox, No. 854.
“On the 28th day of February A. D. 1911, came on to be heard the above numbered and entitled cause in its regular order on the docket, and- thereupon came the plaintiff in person and by attorney, and also came the defendant in person and by attorney, and all parties announced ready for trial, and no jury having been demanded and all issues of law and fact being submitted to the court, the pleadings were thereupon read, the evidence introduced and argument of counsel made, and the court after hearing same, thereafter on the 4th day of March Á. D. 1911, in open court pronounced judgment in favor of the defendant. It is therefore ordered, adjudged and decreed by the court that the plaintiff John Monroe take nothing by his suit against the defendant T. F. Hickox, and that the defendant T. F. Hickox, go hence without day and recover against the plaintiff John Monroe all costs of suit, for which execution will issue. To which judgment of the court .the plaintiff John Monroe in open court excepted and gave notice of appeal to the Court of Civil Appeals of the 4th Supreme Judicial District of Texas, sitting at San Antonio, Texas, and upon plaintiff’s request and good cause being shown he is hereby given sixty days after the adjournment of this court within which to file his statement of facts herein.”